FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingAugust2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notifiable Share Interest in Theravance, Inc. GlaxoSmithKline plc ("GSK") announces that on 2 August 2011 GSK purchased 102,466 shares of Common Stock of Theravance, Inc. ("Theravance") at a price of $19.71 per share, for a total investment of $2,019,604,86. These shares were purchased from Theravance pursuant to GSK's right to acquire, on a quarterly basis, sufficient shares of common stock to maintain its ownership percentage in Theravance, taking into account the preceding quarter's net option exercise and equity vesting activity. GSK's interest in Theravance now comprises 15,667,542shares of Common Stock, which together represents approximately 19.01% of Theravance's outstanding capital stock. The calculation is based on a total of 82,417,371 shares of Common Stock and Class A Common Stock outstanding in Theravance after this transaction. This purchase is disclosable and will be reported under the rules of the Securities and Exchange Commission. Victoria Whyte Company Secretary 3 August 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:August 3, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
